DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/15/2022 has been considered by the examiner.  

Claim Objections
Claims 3-11, 14, and 16 are objected to because of the following informalities: 
Claims 3-11: please amend every instance of “the sensor” to properly recite “the sensor device” for consistency with claim 1. 
Claim 6: please amend “membrane mimic” to recite “the membrane mimic” for proper reference to a membrane mimic recited in claim 5. 
Claim 10: in addition to adding the word “device” as outlined above, please add “and” after the limitations in a) to recite “binding of the analyte to the insect OrX in the sensor device of claim 1, and”. 
Claim 11: in addition to adding the word “device” as outlined above, please add a comma and the word “and” after the limitations in b) to recite “binding of the analyte to the insect OrX in the sensor device, and”. 
Claim 14: please amend line 1 to recite “A sensor device comprising the sensor device component of claim 13” for consistency. 
Claim 16: please amend line 1 to recite “A method of assembling a sensor device, the method comprising adding the sensor device component of claim 13 to the sensor device”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the analyte" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the analyte" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the flow of current” and “the resonance frequency of oscillations” in lines 3-4. There is insufficient antecedent basis for these limitations in the claim. 
Claim 12 recites the limitation “the substrate” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowak (EP 2848929 A1).
Regarding claim 1, Nowak discloses a sensor device comprising an insect odorant receptor in electrical communication with a substrate (a graphene-layer can act as the substrate or the graphene layer can be provided on a substrate such as SiO2 wherein an odorant binding protein or an olfactory receptor preferably from an insect is disposed on the substrate [Paras. 0021, 0034, 0040, 0052, 0056, 0058]), wherein the sensor device is configured to detect a change in an electrical characteristic of the substrate (an analyte interacts with said binding protein or receptor wherein an electrical property of the device is modified and said modification is determined, the electrical property can include an impedance or transistor gating of the graphene semi-conductor [Paras. 0016, 0040, 0058]). 
Regarding claim 2, Nowak further discloses wherein the change in the electrical characteristic results from binding of the analyte to the OrX (an analyte interacts with said binding protein or receptor wherein an electrical property of the device is modified and said modification is determined, the electrical property can include an impedance or transistor gating of the graphene semi-conductor [Paras. 0016, 0040, 0058]).
Regarding claim 3, Nowak further discloses wherein the sensor is capable of detecting binding of an analyte to the OrX by detecting the change in the electrical characteristic of the substrate (an analyte interacts with said binding protein or receptor wherein an electrical property of the device is modified and said modification is determined, the electrical property can include an impedance or transistor gating of the graphene semi-conductor [Paras. 0016, 0040, 0058]).
Regarding claim 4, Nowak further discloses wherein the OrX is present in a form that is capable of undergoing a conformational change in response binding of the analyte (the ligand binding and/or conformational change and/or dipole change in the protein leads to the modified gating activity of said gate that is measured as the electrical change [Paras. 0016, 0040-0042; claim 1]).
Regarding claim 5-6, Nowak further discloses wherein the OrX is present in a membrane mimic, of instant claim 5, and wherein the membrane mimic is selected from a liposome, an amphipole, a detergent micelle, a nanovesicle, a lipid bilayer, a nanodisc, and a surfactant, of instant claim 6 (the device can comprise a lipid bilayer wherein the ligand binding protein or odorant receptor is embedded in the lipid bilayer [Paras. 0017-0018, 0034, 0037, 0039-0041]).
Regarding claim 7, The limitation “can detect the presence of the analyte at a concentration of less than 1x10-3 M" is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the device of Nowak comprises all the same elements disposed in substantially the same configuration and thus absent any clear and convincing evidence and/or arguments to the contrary is configured to perform the functional limitations. Examiner further notes that Nowak expressly discloses wherein the device can detect changes in electrical characteristics at concentrations from 0.1 x 10-6 to 4 x 10-3 M [Para. 0072]).
Regarding claim 8, Nowak further discloses wherein the substrate is selected from, or composed of, at least one of: an electrode, a semiconductor material, carbon nanotubes (CNTs), graphene, an oxide, doped silicon, a conducting polymer, and a resonator component (the substrate can be either graphene or can be a SiO2, both of these materials are considered semiconductor materials as well [Paras. 0016, 0021, 0040]).
Regarding claim 9, Nowak further discloses wherein the electrical characteristic is selected from at least one of: conductivity, resistance, complex resistance, impedance, electrochemical impedance, the flow of current, and the resonance frequency of oscillations induced by an alternating electric field (the electrical detection can include electrical resistance, impedance, conductivity, or cyclic voltammetry (i.e., flow of current) [Para. 0041]).
Regarding claim 10, Nowak discloses a method of detecting an analyte (method of determining the interaction of an analyte with a protein/receptor using a sensor [Paras. 0052, 0058-0059]), the method comprising the steps:
binding of the analyte to the insect OrX in the sensor [device] of claim 1 (the analyte is contacted with the sensor for a sufficient time and under conditions to allow binding of said analyte [Paras. 0059, 0072; see the rejection of claim 1 above for the structure of the device]), [and]
detecting a change in an electrical characteristic of the substrate, wherein the change in the electrical characteristic of the substrate indicates detection of the analyte (the change in the electrical response of the device was measured as indicative of the analyte binding and indication of analyte concentration [Paras. 0057-0058, 0061, 0072-0073]).
Regarding claim 11, Nowak discloses a method of detecting the presence of an analyte in an environment (highly sensitive detection and concentration measurement of odorant molecules [Paras. 0015, 0071]) the method comprising the steps: 
exposing the sensor [device] of claim 1 to an environment containing the analyte (the device is exposed to different odorants in an ‘environment’ that comprises the odorant [Paras. 0072-0073; see the rejection of claim 1 above for the structure of the device]),
binding of the analyte to the insect OrX in the sensor (the analyte is contacted with the sensor for a sufficient time and under conditions to allow binding of said analyte [Paras. 0059, 0072]), [and]
detecting a change in an electrical characteristic of the substrate, wherein the change in the electrical characteristic of the substrate indicates presence of the analyte in the environment (the change in the electrical response of the device was measured as indicative of the analyte binding and indication of analyte presence in the environment [Paras. 0057-0058, 0061, 0072-0073]).
Regarding claim 12, Nowak discloses a method of manufacturing a sensor device (method of manufacturing a graphene FET-based biosensor [abstract]) the method including the step of establishing electrical communication between an insect OrX and [a] substrate of the sensor device (the method of manufacturing includes providing a sheet of graphene on a substrate, applying a lipid linker, and applying lipid molecules to said graphene; an alternative method includes providing a sheet of graphene on a substrate, attaching a protein to said graphene layer; in both methods, the olfactory binding proteins or the olfactory receptor is attached to the graphene to form an electrical communication between the olfactory receptor, preferably provided from an insect, and the substrate [Paras. 0056, 0062-0064]), wherein the sensor device is configured to detect a change in an electrical characteristic of the substrate (an analyte interacts with said binding protein or receptor wherein an electrical property of the device is modified and said modification is determined, the electrical property can include an impedance or transistor gating of the graphene semi-conductor [Paras. 0016, 0040, 0058]). 
Regarding claim 13, A sensor device component comprising an insect odorant receptor (OrX) in electrical communication with a substrate (a Graphene FET-based biosensor comprising an odorant binding protein or an olfactory receptor, preferably obtained from an insect, bound to the surface of and in electrical communication with a graphene substrate [Paras. 0016, 0052, 0056, 0058]).
Regarding claim 14, Nowak further discloses wherein the sensor device is configured to detect a change in an electrical characteristic of the substrate (an analyte interacts with said binding protein or receptor wherein an electrical property of the device is modified and said modification is determined, the electrical property can include an impedance or transistor gating of the graphene semi-conductor [Paras. 0016, 0040, 0058]). 
Regarding claim 16, Nowak discloses a method of assembling a sensor device, the method comprising adding [the] sensor device component of claim 13 to the sensor device (Nowak discloses assembling the sensor device including providing a sheet of graphene on a substrate and attaching the binding protein or olfactory receptor to the graphene [Paras. 0056, 0062-0064]),wherein the assembled sensor device is configured to detect a change in an electrical characteristic of the substrate (an analyte interacts with said binding protein or receptor wherein an electrical property of the device is modified and said modification is determined, the electrical property can include an impedance or transistor gating of the graphene semi-conductor [Paras. 0016, 0040, 0058]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong et al. (US 2011/0059544 A1), Johnson et al. (US 2015/0065363 A1), and Johnson et al. (US 20170299602 A1) disclose olfactory-receptor functionalized biosensors. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795